ACCEPTED
                                                                                                    06-14-00024-CV
                                                                                          SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                              2/17/2015 12:21:28 PM
                                                                                                    DEBBIE AUTREY
                                                                                                             CLERK




      JONATHAN J.                                                              RECEIVED IN
                                                                                 Member
                                                                         6th COURT    OFofAPPEALS
                                                                                             the
     CUNNINGHAM
                                                                               State Bar of
                                                                           TEXARKANA, TEXAS Texas
   jjc@snlegal.com
                                                                         2/17/2015 12:21:28 PM
                                       February 17, 2015                      DEBBIE AUTREY
                                                                                    Clerk

VIA E-Filing

Clerk of the Court,
Court of Appeals
Sixth Appellate District
State of Texas
100 North State Line Avenue #20
Texarkana, Texas 75501


       Re:      Appellate Case No. 06-14-00024-CV, Hunt County Appraisal Dist. v. Horizons
                Ahead, L.L.C., Trial Court Case No. 79223

Dear Clerk:

       Please allow this correspondence to serve as notice to the Court of Appeals that Appellee,
Horizons Ahead, L.L.C. has decided to not file a Motion for Rehearing regarding the Opinion
and Judgment issued by the Court of Appeals in this case on January 9, 2015.

                                            Respectfully submitted,

                                            SHAMOUN & NORMAN, L.L.P.

                                            By:_/S/ Jonathan J. Cunningham_______
                                              Jonathan J. Cunningham
                                              State Bar No. 00793574
                                              jjc@snlegal.com

                                            1755 Wittington Place, Suite 200, LB 25
                                            Dallas, Texas 75234
                                            (214) 987-1745 (Telephone)
                                            (214) 521-9033 (Telecopier)

                                            ATTORNEYS FOR APPELLEE
                                            HORIZONS AHEAD, LLC
February 17, 2015
Page 2 of 2



CC:

Via E-Service and E-Mail to bmetcalf@njdhs.com
Peter G. Smith, Esq.
Braden W. Metcalf, Esq.
1800 Lincoln Plaza
500 North Akard
Dallas, Texas 75201
(214) 965-9900
(214) 965-0010 fax